UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4253


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

SHAWN DWAYNE JONES,

                Defendant ─ Appellant,

          and

NED POLK; INTERNATIONAL FIDELITY INSURANCE COMPANY,

                Respondents.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00197-CMC-1)


Submitted:   June 30, 2011                   Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Dwayne Jones pled guilty, pursuant to a plea

agreement, to one count of possession of a stolen firearm, in

violation      of    18    U.S.C.   §§    922(j),      924(a)(2)    (2006).        The

district court sentenced Jones to 120 months’ imprisonment.                        On

appeal, Jones’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that, in his opinion,

there   are    no    meritorious     issues      for    appeal,    but   questioning

whether   the       district    court    adequately      complied    with   Fed.    R.

Crim. P. 11 in accepting Jones’ guilty plea and whether the

sentence imposed is reasonable.                The Government declined to file

a response.        We affirm.

              Because Jones did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.         United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002). “To establish plain error, [Jones] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                  United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                     Our review of the record

leads us to conclude that the district court fully complied with

Rule 11 and that Jones’ guilty plea was knowing, voluntary, and

supported by an independent factual basis.

              We    also    conclude      that     Jones’    sentence       is   both

procedurally and substantively reasonable.                  We review a sentence

                                           2
for abuse of discretion.            Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the    district      court     committed        no    significant    procedural

error.       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).       In    determining        the   procedural          reasonableness      of    a

sentence,     this       court   considers           whether    the    district     court

properly calculated the defendant’s advisory Guidelines range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.           Gall, 552 U.S. at 51.                We then consider

the    substantive       reasonableness         of    the    sentence,     taking      into

account the totality of the circumstances.                            United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                         A sentence

within the Guidelines range is accorded an appellate presumption

of reasonableness.          Rita v. United States, 551 U.S. 338, 346-56

(2007).      We have reviewed the record and conclude that Jones’

within-Guidelines           sentence        is         both       procedurally           and

substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We further find no merit to the issue raised in Jones’ pro se

supplemental brief.          We therefore affirm Jones’ conviction and

sentence.         This court requires that counsel inform Jones, in

writing,     of    the   right   to    petition        the     Supreme   Court    of     the

                                            3
United   States   for   further      review.   If    Jones    requests    that   a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Jones.                We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately   presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.


                                                                         AFFIRMED




                                        4